Order granting motion to dismiss second amended complaint, and judgment entered thereon, affirmed, without costs, in so far as the first cause of action is concerned. Rich, Young, Seeger and Scudder, JJ., concur; Lazansky, P. J., dissents and votes for a reversal. In so far as the second cause of action is concerned, order granting motion to dismiss second amended complaint, and judgment entered thereon, reversed upon the law and the facts, without costs, and motion denied, without costs. We cannot say, from a reading of the second cause of action, that the transaction for which compensation is asked by plaintiff is the same transaction for which compensation is asked in the first cause of action. Lazansky, P. J., Rich and Young, JJ., concur; Seeger and Scudder, JJ., dissent.